846 So. 2d 663 (2003)
Peter G. STACK, Appellant,
v.
HOMESIDE LENDING, INC., Appellee.
No. 2D02-2416.
District Court of Appeal of Florida, Second District.
June 4, 2003.
Peter G. Stack, pro se.
Anne S. Mason of Mason & Associates, a Professional Association, Clearwater, for Appellee.
VILLANTI, Judge.
Peter Stack challenges the entry of the second amended final judgment in this mortgage foreclosure action. We affirm.
We agree that paragraph ten of the amended final judgment is not enforceable because it purports to require Stack to pay *664 an amount greater than the amount of the judgment in order to redeem his property. See Blue Heron Land Co. v. Brown, 98 Fla. 1238, 125 So. 369, 370 (1930); Cooper Smith Props., Ltd. v. Flower's Baking Co. of Fla., Inc., 432 So. 2d 683, 683 (Fla. 5th DCA 1983) ("A mortgagor attempting to redeem should not be required to pay any amount in excess of what the final judgment of foreclosure determines to be due."). However, under the unique circumstances of this case, we find that entry of the second amended final judgment constitutes harmless error. § 59.041, Fla. Stat. (2000). See Parsons v. Whitaker Plumbing of Boca Raton, Inc., 751 So. 2d 655, 656 (Fla. 4th DCA 1999) (holding that the trial court may enter an amended final judgment for additional attorney's fees even after the mortgagor has validly redeemed the property if jurisdiction to do so has been reserved).
Affirmed.
ALTENBERND, C.J., and SALCINES, J., concur.